EXHIBIT 10-m

 

AMSOUTH BANCORPORATION

AMENDED AND RESTATED

STOCK OPTION PLAN FOR OUTSIDE DIRECTORS

 

I.    Purpose

 

The purposes of this Stock Option Plan for Outside Directors are to align the
interests of the outside directors of AmSouth Bancorporation (the “Corporation”)
more closely with the interests of the Corporation’s shareholders, to provide
such directors with an additional inducement to remain in the service of the
Corporation with an increased incentive to work for its long-term success, and
to establish an effective element of a reasonable directors’ compensation
package.

 

II.    Definitions

 

The following terms shall have the meanings indicated below:

 

2.1  “Common Stock” shall mean the common stock, par value $1.00 per share, of
the Corporation.

 

2.2  “Committee” shall mean the Director Affairs Committee of the Corporation or
any successor committee that performs similar functions.

 

2.3  “Corporation” shall mean AmSouth Bancorporation.

 

2.4  “Business Day” shall mean any day on which the market used to determine the
Fair Market Value of the Common Stock is open for trading.

 

2.5  “Fair Market Value” shall mean the closing price of the Common Stock on the
New York Stock Exchange on the relevant date. If on the relevant date the Common
Stock is not listed on the New York Stock Exchange, “Fair Market Value” shall
mean the closing price of the Common Stock on the relevant date on the principal
stock exchange on which the Common Stock is listed. If the Common Stock is not
listed on any stock exchange on the relevant date, “Fair Market Value” shall
mean the mean between the bid and asked price of the Common Stock as reported on
the National Association of Securities Dealers Automated Quotation System on the
relevant date.

 

2.6  “Outside Director” shall mean any individual who on the relevant date is a
member of the Board of Directors of the Corporation but is not an employee of
the Corporation.

 

2.7  “Plan” shall mean the AmSouth Bancorporation Amended and Restated Stock
Option Plan for Outside Directors, and all amendments thereto.

 

2.8  “HR Head” shall mean the head of the Human Resources Division of AmSouth
Bank.

 

2.9  “Option” shall mean an option granted to an Outside Director pursuant to
the Plan.

 



--------------------------------------------------------------------------------

III.    Administration

 

3.1    The Committee.    The Plan shall be administered by the Committee or by
any other similar committee appointed by the Board. The members of the Committee
shall be appointed from time to time by, and shall serve at the discretion of,
the Board of Directors.

 

3.2    Authority of the Committee.    Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Corporation, and subject to the
provisions herein, including Section 3.4, the Committee shall have full power to
select Outside Directors who shall participate in the Plan; determine the terms
and conditions of Options in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan
as they apply to Outside Directors; establish, amend, or waive rules and
regulations for the Plan’s administration as they apply to Outside Directors;
and (subject to the provisions of Section 7.7 herein) amend the terms and
conditions of any outstanding Options to the extent such terms and conditions
are within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations, which may be necessary or
advisable for the administration of the Plan, as the Plan applies to Outside
Directors. As permitted by law, the Committee may delegate its authority.

 

3.3    Decisions Binding.    All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee and the Board shall be final, conclusive and
binding on all persons, including the Corporation, its stockholders, Outside
Directors, and their estates and beneficiaries.

 

3.4    Source of Shares.    The shares of Common Stock that may be issued upon
the exercise of Options under the Plan shall be authorized and issued shares
held in the Corporation’s treasury. The aggregate number of shares of Common
Stock, which may be issued under the Plan, shall not exceed 900,000 shares,
subject to adjustment pursuant to Section 7.6 hereof.

 

IV.    Grantings of Options

 

4.1    Grants.    Subject to the terms and provisions of the Plan, Options may
be granted to Outside Directors in such number, and upon such terms and at any
time and from time to time as shall be determined by the Committee.

 

4.2    Stock Option Agreements.    The grant of any Option shall be evidenced by
a written “Stock Option Agreement” executed by the Corporation and the optionee.
The Stock Option Agreement shall contain the number of shares of Common Stock
that are subject to the Option evidenced thereby, other essential terms of the
Option, and other terms that are not inconsistent with the requirements of this
Plan.

 

V.    Terms of Options

 

5.1    Terms of Options.    All Options shall have a term of ten years from the
date of grant, subject to (i) earlier termination pursuant to Section 5.5
hereof, and (ii) specific limitations obtained in the terms of the Stock Option
Agreement respecting such Option.

 



--------------------------------------------------------------------------------

5.2    Exercise of Options.    Options shall become exercisable in accordance
with the terms of the Stock Option Agreement respecting such Option.

 

5.3    Exercise Price.    The exercise price for all Options shall be the Fair
Market Value of the Common Stock on the date the Option is granted.

 

5.4    Number of Shares.    The number of share underlying each Option shall be
determined in accordance with the terms of the Stock Option Agreement respecting
such Option. The number of shares subject to an Option shall be subject to
adjustment in accordance with Section 7.6 hereof.

 

5.5    Forfeiture.    Options shall be subject to such forfeiture provisions as
are set forth in the stock Option Agreement respecting such Option.

 

VI.    Exercise of Options

 

6.1    Notice of Exercise.    An Option shall be exercised by delivery to the HR
Head of a written notice of exercise in the form prescribed by the HR Head for
use from time to time. Such notice of exercise shall indicate the number of
shares as to which the Option is exercised and shall be accompanied by the full
exercise price for the Options exercised.

 

6.2    Form of Payment.    The exercise price may be paid (i) in cash or by
check, (ii) in whole or in part, by surrender of shares of Common Stock, which
shall be credited against the exercise price at their Fair Market Value on the
date the Option is exercised, (iii) by combination of (i) and (ii), (iv) by
“cashless exercise” in which a third party is authorized to sell shares of
Common Stock (or a sufficient portion of the shares) acquired upon exercise of
the Option and remit to the Corporation a sufficient portion of the sale
proceeds to pay the entire exercise price and any tax withholding resulting from
such exercise, or (v) by any other means that the Committee determines to be
consistent with the Plan’s purpose and applicable law.

 

VII.    Miscellaneous

 

7.1    General Restriction.    Each Option under the Plan shall be subject to
the requirement that, if at any time the Committee shall determine that any
listing or registration of the shares of Common Stock, any consent or approval
of any governmental body, or any other agreement, consent or action is necessary
or desirable as a condition of the granting of an Option or issuance of Common
Stock in satisfaction thereof, such grant or issuance may not be consummated
unless such requirement is satisfied in a manner acceptable to the Committee.

 

7.2    Non-Assignability.    Except with the approval of the Committee, no
Option under the Plan shall be assignable or transferable by the optionee,
except by will or pursuant to applicable laws have descent and distribution.
During the life of an optionee, an Option shall be exercisable only by such
optionee.

 

7.3    Withholding Taxes.    Whenever the Corporation issues or transfers shares
of Common Stock under the Plan, the Corporation shall have the right to require
the optionee to remit to the Corporation an amount sufficient to satisfy any
federal, state, and local withholding tax requirements prior to the delivery of
any certificate for such shares. An optionee may elect to satisfy the
withholding requirement, in whole or in

 



--------------------------------------------------------------------------------

part, by having the Corporation withhold shares of Common Stock having a Fair
Market Value on the date the tax is to be determined equal to the total tax to
be withheld. The amount to be withheld shall be determined by the HR Head based
on applicable laws and regulations. All such elections shall be made in writing
and shall be subject to any restrictions or limitations that the HR Head, in his
or her sole discretion, deems appropriate.

 

7.4    No Right to Continued Service.    Nothing in the Plan or in any agreement
entered into pursuant to the Plan shall confer upon any optionee any right to
continued service as a director of the Corporation or any subsidiary or affect
any right of the Corporation or a subsidiary, acting through their Boards of
Directors or otherwise, to terminate or otherwise affect the service of such
optionee.

 

7.5    No Rights as Shareholders.    Holders of Options under the Plan shall
have no rights as shareholders of the Corporation resulting there from unless
and until certificates for shares of Common Stock are registered in their names
in satisfaction of a duly exercised Option.

 

7.6    Adjustments.    In the event that the outstanding shares of Common Stock
of the Corporation are changed in number, class or character by reason of any
split-up, change of par value, stock dividend, combination or reclassification
of shares, re-capitalization, merger, consolidation or other corporate change,
or shall be changed in value by reason of any spin-off, dividend in partial
liquidation or other special distribution, the Committee may make any changes it
may deem equitable and appropriate in outstanding Options, and/or in the number
of shares of Common Stock reserved for issuance under the Plan. For purposes of
this Section 7.6, it is intended that, absent reasons to the contrary,
adjustments to Options be consistent with any changes or lack of changes to
other options on the Common Stock resulting from the same cause.

 

7.7    Amendments or Termination of Plan.    The Board of Directors of the
Corporation, or the Committee, may amend or terminate the Plan as it deems
advisable; provided, however, no such amendment or termination may impair the
rights of an optionee under an Option previously granted.

 